

116 S3022 IS: Southwest Tourism Expansion Act
U.S. Senate
2019-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3022IN THE SENATE OF THE UNITED STATESDecember 11, 2019Ms. McSally (for herself and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo establish a pilot program waiving the Form I–94 document issuance requirement for certain
			 Mexican nationals.
	
 1.Short titleThis Act may be cited as the Southwest Tourism Expansion Act. 2.Temporary waiver of Form I–94 border crossing cards and extension for certain Mexican nationals (a)In generalThe Secretary of Homeland Security shall waive the requirement to issue a Arrival-Departure Record Card (commonly known as Form I–94) as evidence of admission to the United States for any national of Mexico who—
 (1)is eligible for admission to the United States as a nonimmigrant; (2)is exempt from—
 (A)the visa and passport requirement pursuant to section 212.1(c)(1)(i) of title 8, Code of Federal Regulations; or
 (B)the Form I–94 requirement under section 235.1(h) of such title; and (3)is admitted at a port of entry in the State of Arizona that is on the international border between the United States and Mexico for the purpose of visiting the State of Arizona for a period not to exceed 30 days.
 (b)SunsetThis section shall remain in effect during the 5-year period beginning on the date of the enactment of this Act.
 3.ReportNot later than 270 days before the end of the 5-year period referred to in section 2(b), the Secretary of Homeland Security shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on the Judiciary of the Senate, the Committee on Homeland Security of the House of Representatives, and the Committee on the Judiciary of the House of Representatives that identifies—
 (1)the difference between the number of Mexican nationals who entered the United States at a port of entry in the State of Arizona during the first 4 years of the 5-year period referred to in section 2(b) and the number of such entries during such 4-year period;
 (2)the estimated economic impact on Arizona generated by the additional Mexican nationals visiting the State;
 (3)the difference between the number of Mexican nationals who overstayed their visa after entering the United States through a port of entry in the State of Arizona during the first 4 years of the 5-year period referred to in section 2(b) and the number of such overstays during such 4-year period; and
 (4)the improvements to border security and the cost savings realized by U.S. Customs and Border Protection as a result of the waiver under section 2(a), which reduced the number of personnel needed to process Form I–94 documents and using a portion of such savings to enhance law enforcement functions.